 

eh tere
i rn

| FILER” |

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case j , tn

 

  

UNITED STATES DISTRICT COU
SOUTHERN DISTRICT OF CALIFORNIA

4

CLERK yay cp rte
80 Sans MS UST Bee oe
ay VTHERN OST are Re i COURT

 

 

 

t
“OF CAFO RA, j
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL C CEPUTY |
V. (For Offenses Committed On or After November 1, 1987)
JONAS TERRONES-DELGADO (1)
Case Number: 3:19-CR-02652-BTM
Frank Torres Morell
Defendant’s Attorney
USM Number 85991-298
Oo -
THE DEFENDANT:
pleaded guilty to count(s) 1 of the Information
C1 was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title and Section / Nature of Offense Count
18:1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony) 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

(1 The defendant has been found not guilty on count(s)

 

i] Count(s) is dismissed on the motion of the United States.

 

Sq Assessment: $100.00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.
CL] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.

No fine C] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 15, 2019

Date of Imposition of Sentence

   

  

. BARRY/TED MOSKOWITZ
ITED STATES DISTRICT JUDGE

 

 
 

i
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JONAS TERRONES-DELGADO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02652-BTM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

Time served (63 Days) as to count 1 Pom Te t
Hon. BARRY TED MOSKOWITZ 4

UNITED STATES DISTRICT JUDGE

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

FD

C} The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
O at A.M. on
L! as notified by the United States Marshal.

 

 

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O onor before
[) as notified by the United States Marshal.
L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
have executed this judgment as follows:
Defendant delivered on to
at » with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-02652-BTM

 
